UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-00066 American Balanced Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: July 1, 2009 - June 30, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Item 1: Proxy Voting Record Fund Name : American Balanced Fund Reporting Period:July 01, 2009 - June 30, 2010 Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP 002824100 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Alpern Mgmt For For For Elect Roxanne Austin Mgmt For For For Elect William Daley Mgmt For For For Elect W. James Farrell Mgmt For For For Elect H. Laurance Fuller Mgmt For For For Elect William Osborn Mgmt For For For Elect David Owen Mgmt For For For Elect Roy Roberts Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect William Smithburg Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 4 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP H0023R105 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Hernandez Mgmt For For For 2 Elect Peter Menikoff Mgmt For For For 3 Elect Robert Ripp Mgmt For For For 4 Elect Theodore Shasta Mgmt For For For 5 Amendments to Articles Mgmt For For For 6 Annual Report Mgmt For For For 7 Statutory Financial Statements Mgmt For For For 8 Consolidated Financial Statements Mgmt For For For 9 Allocation of Disposable Profit Mgmt For For For 10 Discharge of the Board of Directors Mgmt For For For 11 Authorized Share Capital Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Ratification of Auditor (Zurich) Mgmt For For For 14 Ratification of Auditor (US) Mgmt For For For 15 Amendment to the 2004 Long-Term Incentive Plan Mgmt For For For 16 Approval of Dividend in the Form of a Par Value Reduction Mgmt For For For Aetna Inc. Ticker Security ID: Meeting Date Meeting Status AET CUSIP 00817Y108 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank Clark, Jr. Mgmt For For For 2 Elect Betsy Cohen Mgmt For For For 3 Elect Molly Coye Mgmt For For For 4 Elect Roger Farah Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect Jeffrey Garten Mgmt For For For 7 Elect Earl Graves Mgmt For For For 8 Elect Gerald Greenwald Mgmt For For For 9 Elect Ellen Hancock Mgmt For For For 10 Elect Richard Harrington Mgmt For For For 11 Elect Edward Ludwig Mgmt For For For 12 Elect Joseph Newhouse Mgmt For For For 13 Elect Ronald Williams Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 2010 Stock Incentive Plan Mgmt For Against Against 16 2010 Non-Employee Director Compensation Plan Mgmt For For For 17 2001 Annual Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 19 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Alcoa Inc. Ticker Security ID: Meeting Date Meeting Status AA CUSIP 013817101 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Collins, Jr. Mgmt For For For Elect Carlos Ghosn Mgmt For For For Elect Michael Morris Mgmt For For For Elect E. Stanley O'Neal Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For 4 Elimination of Supermajority Requirement Relating to Fair Price Protection Mgmt For For For 5 Elimination of Supermajority Requirement Relating to Director Elections Mgmt For For For 6 Elimination of Supermajority Requirement Relating to Removal of Directors Mgmt For For For 7 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP 025816109 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Akerson Mgmt For For For Elect Charlene Barshefsky Mgmt For For For Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For For For Elect Jan Leschly Mgmt For For For Elect Richard Levin Mgmt For For For Elect Richard McGinn Mgmt For For For Elect Edward Miller Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Robert Walter Mgmt For For For Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 5 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 6 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Rebecca Henderson Mgmt For For For 8 Elect Frank Herringer Mgmt For For For 9 Elect Gilbert Omenn Mgmt For For For 10 Elect Judith Pelham Mgmt For For For 11 Elect J. Paul Reason Mgmt For For For 12 Elect Leonard Schaeffer Mgmt For For For 13 Elect Kevin Sharer Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against 16 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Aon Corporation Ticker Security ID: Meeting Date Meeting Status AON CUSIP 037389103 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lester Knight Mgmt For For For 2 Elect Gregory Case Mgmt For For For 3 Elect Fulvio Conti Mgmt For For For 4 Elect Edgar Jannotta Mgmt For For For 5 Elect Jan Kalff Mgmt For For For 6 Elect J. Michael Losh Mgmt For For For 7 Elect R. Eden Martin Mgmt For For For 8 Elect Andrew McKenna Mgmt For For For 9 Elect Robert Morrison Mgmt For For For 10 Elect Richard Myers Mgmt For For For 11 Elect Richard Notebaert Mgmt For For For 12 Elect John Rogers, Jr. Mgmt For For For 13 Elect Gloria Santona Mgmt For For For 14 Elect Carolyn Woo Mgmt For For For 15 Ratification of Auditor Mgmt For For For Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP 037833100 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Jerome York Mgmt For For For 2 Amendment to the 2003 Employee Stock Plan Mgmt For For For 3 Amendment to the 1997 Director Stock Option Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For 7 Shareholder Proposal Regarding Formation of Sustainability Committee ShrHldr Against Against For Applied Materials, Inc. Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP 038222105 03/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Aart de Geus Mgmt For For For Elect Stephen Forrest Mgmt For For For Elect Thomas Iannotti Mgmt For For For Elect SusanJames Mgmt For For For Elect Alexander Karsner Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect Dennis Powell Mgmt For For For Elect Willem Roelandts Mgmt For For For Elect James Rogers Mgmt For For For Elect Michael Splinter Mgmt For For For Elect Robert Swan Mgmt For For For 2 Ratification of Auditor Mgmt For For For AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP 00206R102 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Randall Stephenson Mgmt For For For 2 Elect Gilbert Amelio Mgmt For For For 3 Elect Reuben Anderson Mgmt For For For 4 Elect James Blanchard Mgmt For For For 5 Elect Jaime Chico Pardo Mgmt For For For 6 Elect James Kelly Mgmt For For For 7 Elect Jon Madonna Mgmt For For For 8 Elect Lynn Martin Mgmt For For For 9 Elect John McCoy Mgmt For For For 10 Elect Joyce Roche Mgmt For For For 11 Elect Laura Tyson Mgmt For For For 12 Elect Patricia Upton Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 15 Shareholder Proposal Regarding Pension Credit Policy ShrHldr Against Against For 16 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For Automatic Data Processing, Inc. Ticker Security ID: Meeting Date Meeting Status ADP CUSIP 053015103 11/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Brenneman Mgmt For For For Elect Leslie Brun Mgmt For For For Elect Gary Butler Mgmt For For For Elect Leon Cooperman Mgmt For For For Elect Eric Fast Mgmt For For For Elect Linda Gooden Mgmt For For For Elect R. Glenn Hubbard Mgmt For For For Elect John Jones Mgmt For For For Elect Charles Noski Mgmt For For For Elect Sharon Rowlands Mgmt For For For Elect Gregory Summe Mgmt For For For 2 Ratification of Auditor Mgmt For For For Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP 054303102 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Don Cornwell Mgmt For For For Elect V. Ann Hailey Mgmt For For For Elect Fred Hassan Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Maria Lagomasino Mgmt For For For Elect Ann Moore Mgmt For For For Elect Paul Pressler Mgmt For For For Elect Gary Rodkin Mgmt For For For Elect Paula Stern Mgmt For For For Elect Lawrence Weinbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Incentive Plan Mgmt For Against Against Baker Hughes Incorporated Ticker Security ID: Meeting Date Meeting Status BHI CUSIP 057224107 03/31/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Acquisition Mgmt For For For 2 Amendment to the 2002 Director & Officer Long-Term Incentive Plan Mgmt For For For 3 Amendment to the 2002 Employee Long-Term Incentive Plan Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Baker Hughes Incorporated Ticker Security ID: Meeting Date Meeting Status BHI CUSIP 057224107 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Larry Brady Mgmt For For For Elect Clarence Cazalot, Jr. Mgmt For For For Elect Chad Deaton Mgmt For For For Elect Edward Djerejian Mgmt For For For Elect Anthony Fernandes Mgmt For For For Elect Claire Gargalli Mgmt For For For Elect Pierre Jungels Mgmt For For For Elect James Lash Mgmt For For For Elect J. Larry Nichols Mgmt For For For Elect H. John Riley, Jr. Mgmt For For For Elect Charles Watson Mgmt For For For Elect J.W. Stewart Mgmt For For For Elect James Payne Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For For 4 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against Against For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 02/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect SusanBies Mgmt For For For 2 Elect William Boardman Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For For For 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For For For 13 Elect Robert Scully Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Increase of Authorized Common Stock Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Amendment to the 2003 Key Associate Stock Plan Mgmt For For For 18 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHldr Against Against For 19 Shareholder Proposal Regarding Non-Deductible Compensation ShrHldr Against Against For 20 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 21 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 22 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against For Against 23 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against Against For 24 Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHldr Against Against For BB&T Corporation Ticker Security ID: Meeting Date Meeting Status BBT CUSIP 054937107 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Allison, IV Mgmt For For For Elect Jennifer Banner Mgmt For For For Elect K. David Boyer, Jr. Mgmt For For For Elect Anna Cablik Mgmt For For For Elect Ronald Deal Mgmt For For For Elect Barry Fitzpatrick Mgmt For For For Elect J. Littleton Glover, Jr. Mgmt For For For Elect L. Vincent Hackley Mgmt For For For Elect Jane Helm Mgmt For For For Elect John Howe, III Mgmt For For For Elect Kelly King Mgmt For For For Elect James Maynard Mgmt For For For Elect Albert McCauley Mgmt For For For Elect J. Holmes Morrison Mgmt For For For Elect Nido Qubein Mgmt For For For Elect Thomas Skains Mgmt For For For Elect Thomas Thompson Mgmt For For For Elect Stephen Williams Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For 5 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 6 Shareholder Proposal Regarding Overdraft Policies ShrHldr Against Against For Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRK.A CUSIP 084670108 01/20/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Split Mgmt For For For 2 Amendment to Charter Regarding Stock Splits Mgmt For For For 3 Decrease Par Value of Class B Common Stock Mgmt For For For 4 Increase of Authorized Class B Common Stock Mgmt For For For 5 Amendments to Charter Regarding Issuance of Stock Certificates Mgmt For For For Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRK.A CUSIP 084670702 05/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Buffett Mgmt For For For Elect Charles Munger Mgmt For For For Elect Howard Buffett Mgmt For For For Elect Stephen Burke Mgmt For For For Elect Susan Decker Mgmt For For For Elect William Gates III Mgmt For For For Elect David Gottesman Mgmt For For For Elect Charlotte Guyman Mgmt For For For Elect Donald Keough Mgmt For For For Elect Thomas Murphy Mgmt For For For Elect Ronald Olson Mgmt For For For Elect Walter Scott, Jr. Mgmt For For For Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP 086516101 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lisa Caputo Mgmt For For For Elect Brian Dunn Mgmt For For For Elect Kathy Higgins Victor Mgmt For For For Elect Rogelio Rebolledo Mgmt For For For Elect Gérard Vittecoq Mgmt For For For 2 Ratification of Auditor Mgmt For For For BHP Billiton Limited Ticker Security ID: Meeting Date Meeting Status CINS Q1498M100 11/26/2009 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports (BHP Billiton plc and BHP Billiton Limited) Mgmt For For For 3 Re-elect Carlos Cordeiro (BHP Billiton plc and BHP Billiton Limited) Mgmt For For For 4 Re-elect David Crawford (BHP Billiton plc and BHP Billiton Limited) Mgmt For For For 5 Re-elect Gail de Planque (BHP Billiton plc and BHP Billiton Limited) Mgmt For For For 6 Re-elect Marius Kloppers (BHP Billiton plc and BHP Billiton Limited) Mgmt For For For 7 Re-elect Don Argus (BHP Billiton plc and BHP Billiton Limited) Mgmt For For For 8 Elect Wayne Murdy (BHP Billiton plc and BHP Billiton Limited) Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees (BHP Billiton plc) Mgmt For For For 10 Authority to Issue Shares w/ Preemptive Rights (BHP Billiton plc) Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights (BHP Billiton plc) Mgmt For For For 12 Authority to Repurchase Shares (BHP Billiton plc) Mgmt For For For 13 Reduction of Issued Share Capital (April 30, 2010) Mgmt For For For 14 Reduction of Issued Share Capital (June 17, 2010) Mgmt For For For 15 Reduction of Issued Share Capital (September 15, 2010) Mgmt For For For 16 Reduction of Issued Share Capital (November 11, 2010) Mgmt For For For 17 Remuneration Report Mgmt For For For 18 Equity Grant (CEO Marius Kloppers) Mgmt For For For 19 Non-Voting Meeting Note N/A N/A N/A N/A Bristol-Myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP 110122108 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect LambertoAndreotti Mgmt For For For 2 Elect Lewis Campbell Mgmt For For For 3 Elect James Cornelius Mgmt For For For 4 Elect Louis Freeh Mgmt For For For 5 Elect Laurie Glimcher Mgmt For For For 6 Elect Michael Grobstein Mgmt For For For 7 Elect Leif Johansson Mgmt For For For 8 Elect Alan Lacy Mgmt For For For 9 Elect Vicki Sato Mgmt For For For 10 Elect Togo West, Jr. Mgmt For For For 11 Elect R. Sanders Williams Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For For 14 Elimination of Supermajority Requirement Applicable to Common Shareholders Mgmt For For For 15 Elimination of Supermajority Requirement Applicable to Preferred Shareholders Mgmt For For For 16 Shareholder Proposal Regarding Disclosure of Executive Compensation ShrHldr Against Against For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against Against For 18 Shareholder Proposal Regarding Animal Welfare ShrHldr Against Against For Burlington Northern Santa Fe Corporation Ticker Security ID: Meeting Date Meeting Status BNI CUSIP 12189T104 02/11/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP 166764100 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Chuck Hagel Mgmt For For For 6 Elect Enrique Hernandez, Jr. Mgmt For For For 7 Elect Franklyn Jenifer Mgmt For For For 8 Elect George Kirkland Mgmt For For For 9 Elect Sam Nunn Mgmt For For For 10 Elect Donald Rice Mgmt For For For 11 Elect Kevin Sharer Mgmt For For For 12 Elect Charles Shoemate Mgmt For For For 13 Elect John Stumpf Mgmt For For For 14 Elect Ronald Sugar Mgmt For For For 15 Elect Carl Ware Mgmt For For For 16 Elect John Watson Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Amendment to the By-Laws Regarding the Right to Call Special Meetings Mgmt For For For 19 Shareholder Proposal Regarding Environmental Expertise on Board ShrHldr Against Against For 20 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 21 Shareholder Proposal Regarding Report on Payments to Governments ShrHldr Against Against For 22 Shareholder Proposal Regarding Country Selection Guidelines ShrHldr Against Against For 23 Shareholder Proposal Regarding Report on Financial Risks of Climate Change ShrHldr Against Against For 24 Shareholder Proposal Regarding Establishment of Human Rights Committee ShrHldr Against Against For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For For For 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Amendment to the 2005 Stock Incentive Plan Mgmt For Against Against 15 Amendment to the Employee Stock Purchase Plan Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Formation of a Board Committee on Human Rights ShrHldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 19 Shareholder Proposal Regarding Report on Internet Fragmentation ShrHldr Against Against For Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 172967101 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect TimothyCollins Mgmt For For For 3 Elect Jerry Grundhofer Mgmt For For For 4 Elect Robert Joss Mgmt For For For 5 Elect Andrew Liveris Mgmt For For For 6 Elect Michael O'Neill Mgmt For For For 7 Elect Vikram Pandit Mgmt For For For 8 Elect Richard Parsons Mgmt For Against Against 9 Elect Lawrence Ricciardi Mgmt For For For 10 Elect Judith Rodin Mgmt For For For 11 Elect Robert Ryan Mgmt For For For 12 Elect Anthony Santomero Mgmt For For For 13 Elect Diana Taylor Mgmt For For For 14 Elect William Thompson Mgmt For For For 15 Elect Ernesto Zedillo Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2009 Stock Incentive Plan Mgmt For For For 18 Approval of the TARP Repayment Shares Mgmt For For For 19 Advisory Vote on Executive Compensation Mgmt For For For 20 Ratification of the Tax Benefits Preservation Plan Mgmt For For For 21 Reverse Stock Split Extension Mgmt For For For 22 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHldr Against Against For 23 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For 24 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against Against For 25 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 26 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 27 Shareholder Proposal Reimbursement of Solicitation Expenses ShrHldr Against Against For Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 172967101 09/02/2009 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For 2 Reverse Stock Split Mgmt For For For 3 Amendment to Authorized Common Stock - The Preferred Stock Change Mgmt For For For Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP 20030N101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect S. Decker Anstrom Mgmt For For For Elect Kenneth Bacon Mgmt For For For Elect Sheldon Bonovitz Mgmt For For For Elect Edward Breen Mgmt For For For Elect Julian Brodsky Mgmt For For For Elect Joseph Collins Mgmt For For For Elect J. Michael Cook Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Jeffrey Honickman Mgmt For For For Elect Brian Roberts Mgmt For For For Elect Ralph Roberts Mgmt For For For Elect Judith Rodin Mgmt For For For Elect Michael Sovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2006 Cash Bonus Plan Mgmt For For For 4 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 5 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against Against For 6 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Comerica Incorporated Ticker Security ID: Meeting Date Meeting Status CMA CUSIP 200340107 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect James Cordes Mgmt For For For 3 Elect Jacqueline Kane Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Amendment to the 2006 Long-Term Incentive Plan Mgmt For For For 7 Repeal of Classified Board Mgmt For For For 8 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against 9 Shareholder Proposal Regarding Recoupment of Executive Compensation ShrHldr Against Against For 10 Shareholder Proposal Regarding Pay for Superior Performance ShrHldr Against Against For Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP 20825C104 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Robert Niblock Mgmt For For For 9 Elect Harald Norvik Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Elect Bobby Shackouls Mgmt For For For 12 Elect Victoria Tschinkel Mgmt For For For 13 Elect Kathryn Turner Mgmt For For For 14 Elect William Wade, Jr. Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Risk Management Report ShrHldr Against Against For 17 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For 18 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHldr Against Against For 19 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against Against For 20 Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHldr Against Against For 21 Shareholder Proposal Regarding TRI Chemicals ShrHldr Against Against For 22 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 23 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For Corning Incorporated Ticker Security ID: Meeting Date Meeting Status GLW CUSIP 219350105 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Cummings, Jr. Mgmt For For For 2 Elect Carlos Gutierrez Mgmt For For For 3 Elect William Smithburg Mgmt For For For 4 Elect Hansel Tookes, II Mgmt For For For 5 Elect Wendell Weeks Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 2010 Variable Compensation Plan Mgmt For For For 8 2010 Equity Plan for Non-Employee Directors Mgmt For For For 9 Repeal of Classified Board Mgmt For For For 10 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against Costco Wholesale Corporation Ticker Security ID: Meeting Date Meeting Status COST CUSIP 22160K105 01/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Benjamin Carson, Sr. Mgmt For For For Elect William Gates Mgmt For For For Elect Hamilton James Mgmt For For For Elect Jill Ruckelshaus Mgmt For For For 2 Amendment to the 2002 Stock Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Deere & Company Ticker Security ID: Meeting Date Meeting Status DE CUSIP 244199105 02/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Allen Mgmt For For For 2 Elect Aulana Peters Mgmt For For For 3 Elect David Speer Mgmt For For For 4 Repeal of Classified Board Mgmt For For For 5 Amendment to the Omnibus Equity and Incentive Plan Mgmt For For For 6 Short-Term Incentive Bonus Plan Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Shareholder Proposal Regarding Internal Executive Compensation Equity ShrHldr Against Against For 9 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 10 Shareholder Proposal Regarding an Independent Chairman ShrHldr Against For Against E. I. du Pont de Nemours and Company Ticker Security ID: Meeting Date Meeting Status DD CUSIP 263534109 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Bodman Mgmt For For For 2 Elect Richard Brown Mgmt For For For 3 Elect Robert Brown Mgmt For For For 4 Elect Bertrand Collomb Mgmt For For For 5 Elect Curtis Crawford Mgmt For For For 6 Elect Alexander Cutler Mgmt For For For 7 Elect John Dillon Mgmt For For For 8 Elect Eleuthere Du Pont Mgmt For For For 9 Elect Marillyn Hewson Mgmt For For For 10 Elect Lois Juliber Mgmt For For For 11 Elect Ellen Kullman Mgmt For For For 12 Elect William Reilly Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 15 Shareholder Proposal Regarding Amendment to Human Rights Policy Regarding Seed Saving Rights ShrHldr Against Against For Eads Ticker Security ID: Meeting Date Meeting Status CINS F17114103 06/01/2010 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Corporate Governance Report Mgmt Abstain For Against 4 Reserves and Dividend Policy Mgmt Abstain For Against 5 Report of the Board of Directors Mgmt Abstain For Against 6 Discussion of Agenda Items Mgmt Abstain For Against 7 Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Ratification of Board Acts Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Appointment of Auditor Mgmt For For For 12 Approval of Compensation Policy; Directors' Fees Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Meeting Note N/A N/A N/A N/A 16 Non-Voting Meeting Note N/A N/A N/A N/A Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP 281020107 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jagjeet Bindra Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Theodore Craver, Jr. Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Thomas Sutton Mgmt For For For Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against Against For Eli Lilly and Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP 532457108 04/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Alvarez Mgmt For For For 2 Elect Winfried Bischoff Mgmt For For For 3 Elect R. David Hoover Mgmt For For For 4 Elect Franklyn Prendergast Mgmt For For For 5 Elect Kathi Seifert Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Repeal of Classified Board Mgmt For For For 8 Elimination of Supermajority Requirement Mgmt For For For 9 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 10 Shareholder Proposal Regarding Exclusion of CEOs from Compensation Committee ShrHldr Against Against For 11 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against Against For 12 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP 268648102 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Michael Cronin Mgmt For For For 4 Elect Gail Deegan Mgmt For For For 5 Elect James DiStasio Mgmt For For For 6 Elect John Egan Mgmt For For For 7 Elect Edmund Kelly Mgmt For For For 8 Elect Windle Priem Mgmt For For For 9 Elect Paul Sagan Mgmt For For For 10 Elect David Strohm Mgmt For For For 11 Elect Joseph Tucci Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 14 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP 291011104 02/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Clemens Boersig Mgmt For For For Elect Carlos Fernandez G. Mgmt For For For Elect Walter Galvin Mgmt For For For Elect Randall Stephenson Mgmt For For For Elect Vernon Loucks, Jr. Mgmt For For For Elect Rozanne Ridgway Mgmt For For For 2 Re-approval of Performance Measures under the Annual Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Encana Corp. Ticker Security ID: Meeting Date Meeting Status CINS 292505104 11/25/2009 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approval of the Spin-off Mgmt For For For 3 Employee Stock Option Plan (Cenovus Energy Inc.) Mgmt For For For 4 Shareholder Rights Plan (Cenovus Energy Inc.) Mgmt For For For 5 Non-Voting Agenda Item N/A N/A N/A N/A Encana Corporation Ticker Security ID: Meeting Date Meeting Status ECA CUSIP 292505104 04/21/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Dea Mgmt For For For Elect Randall Eresman Mgmt For For For Elect Claire Farley Mgmt For For For Elect Fred Fowler Mgmt For For For Elect Barry Harrison Mgmt For For For Elect Suzanne Nimocks Mgmt For For For Elect David O'Brien Mgmt For For For Elect Jane Peverett Mgmt For For For Elect Allan Sawin Mgmt For For For Elect Bruce Waterman Mgmt For For For Elect Clayton Woitas Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendment to Shareholder Rights' Plan Mgmt For For For 4 Amendments to By-Laws Mgmt For For For Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP 30161N101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Canning Jr. Mgmt For For For 2 Elect M. Walter D'Alessio Mgmt For For For 3 Elect Nicholas DeBenedictis Mgmt For For For 4 Elect Bruce DeMars Mgmt For For For 5 Elect Nelson Diaz Mgmt For For For 6 Elect Sue Ling Gin Mgmt For For For 7 Elect Rosemarie Greco Mgmt For For For 8 Elect Paul Joskow Mgmt For For For 9 Elect Richard Mies Mgmt For For For 10 Elect John Palms Mgmt For For For 11 Elect William Richardson Mgmt For For For 12 Elect Thomas Ridge Mgmt For For For 13 Elect John Rogers, Jr. Mgmt For For For 14 Elect John Rowe Mgmt For For For 15 Elect Stephen Steinour Mgmt For For For 16 Elect Donald Thompson Mgmt For For For 17 2011 Long-Term Incentive Plan Mgmt For For For 18 Ratification of Auditor Mgmt For For For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP 30231G102 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Peter Brabeck-Letmathe Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect Jay Fishman Mgmt For For For Elect Kenneth Frazier Mgmt For For For Elect William George Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 4 Shareholder Proposal Regarding Reincorporation ShrHldr Against Against For 5 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 6 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 7 Shareholder Proposal Regarding Human Right to Water ShrHldr Against Against For 8 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against Against For 9 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHldr Against Against For 10 Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHldr Against Against For 11 Shareholder Proposal Regarding an Energy Technology Report ShrHldr Against Against For 12 Shareholder Proposal Regarding Greenhouse Gas Emissions Goals ShrHldr Against Against For 13 Shareholder Proposal Regarding Report on Future Energy Trends ShrHldr Against Against For FedEx Corporation Ticker Security ID: Meeting Date Meeting Status FDX CUSIP 31428X106 09/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For For For 2 Elect John Edwardson Mgmt For For For 3 Elect Judith Estrin Mgmt For For For 4 Elect J.R. Hyde, III Mgmt For For For 5 Elect Shirley Jackson Mgmt For For For 6 Elect Steven Loranger Mgmt For For For 7 Elect Gary Loveman Mgmt For For For 8 Elect Susan Schwab Mgmt For For For 9 Elect Frederick Smith Mgmt For For For 10 Elect Joshua Smith Mgmt For For For 11 Elect David Steiner Mgmt For For For 12 Elect Paul Walsh Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against Against For 15 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 16 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 17 Shareholder Proposal Regarding Adoption of Principles for Health Care Reform ShrHldr Against Against For Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP 337932107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Addison Mgmt For For For Elect Anthony Alexander Mgmt For For For Elect Michael Anderson Mgmt For For For Elect Carol Cartwright Mgmt For For For Elect William Cottle Mgmt For For For Elect Robert Heisler, Jr. Mgmt For For For Elect Ernest Novak, Jr. Mgmt For For For Elect Catherine Rein Mgmt For For For Elect George Smart Mgmt For For For Elect Wes Taylor Mgmt For For For Elect Jesse Williams, Sr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 4 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 5 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against Against For 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Against GDF Suez Ticker Security ID: Meeting Date Meeting Status GSZ CINS F42768105 05/03/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Accounts and Reports; Approval of Non-Tax-Deductible Expenses Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 11 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For Against Against 12 Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt For Against Against 13 Authority to Increase Share Issuance Limit Mgmt For Against Against 14 Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For Against Against 15 Authority to Issue Shares and/or Convertible Securities Under Employee Savings Plan Mgmt For For For 16 Authority to Increase Capital w/o Preemptive Rights Under International Employee Shareholding Plan Mgmt For For For 17 Global Ceiling on Increases in Capital Mgmt For Against Against 18 Authority to Increase Capital Through Capitalizations Mgmt For For For 19 Authority to Cancel Shares and Reduce Capital Mgmt For For For 20 Authority to Grant Stock Options Mgmt For For For 21 Authority to Issue Restricted Stock Mgmt For For For 22 Authority to Carry Out Formalities Mgmt For For For 23 Shareholder Proposal Regarding Allocation of Profits/Dividends ShrHldr Against Against For General Dynamics Corporation Ticker Security ID: Meeting Date Meeting Status GD CUSIP 369550108 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nicholas Chabraja Mgmt For For For 2 Elect James Crown Mgmt For For For 3 Elect William Fricks Mgmt For For For 4 Elect Jay Johnson Mgmt For For For 5 Elect George Joulwan Mgmt For For For 6 Elect Paul Kaminski Mgmt For For For 7 Elect John Keane Mgmt For For For 8 Elect Lester Lyles Mgmt For For For 9 Elect William Osborn Mgmt For For For 10 Elect Robert Walmsley Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Space Weapons ShrHldr Against Against For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP 369604103 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect W. Geoffrey Beattie Mgmt For For For 2 Elect James Cash, Jr. Mgmt For For For 3 Elect Sir William Castell Mgmt For For For 4 Elect Ann Fudge Mgmt For For For 5 Elect Susan Hockfield Mgmt For For For 6 Elect Jeffrey Immelt Mgmt For For For 7 Elect Andrea Jung Mgmt For For For 8 Elect Alan Lafley Mgmt For For For 9 Elect Robert Lane Mgmt For For For 10 Elect Ralph Larsen Mgmt For For For 11 Elect Rochelle Lazarus Mgmt For For For 12 Elect James Mulva Mgmt For For For 13 Elect Sam Nunn Mgmt For For For 14 Elect Roger Penske Mgmt For For For 15 Elect Robert Swieringa Mgmt For For For 16 Elect Douglas Warner III Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 20 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 21 Shareholder Proposal Regarding Regarding Report on Ratio Between Executive and Employee Pay ShrHldr Against Against For 22 Shareholder Proposal Regarding Requiring Key Committee Directors To Receive Less Than 20% Against Votes ShrHldr Against Against For 23 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP 38259P508 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Larry Page Mgmt For For For Elect L. John Doerr Mgmt For Withhold Against Elect John Hennessy Mgmt For For For Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For Withhold Against Elect K. Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For 5 Shareholder Proposal Regarding Behavorial Advertising ShrHldr Against Against For 6 Shareholder Proposal Regarding Human Rights in China ShrHldr Against Against For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 428236103 03/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Lawrence Babbio Jr. Mgmt For For For 3 Elect Sari Baldauf Mgmt For For For 4 Elect Rajiv Gupta Mgmt For For For 5 Elect John Hammergren Mgmt For For For 6 Elect Mark Hurd Mgmt For For For 7 Elect Joel Hyatt Mgmt For For For 8 Elect John Joyce Mgmt For For For 9 Elect Robert Ryan Mgmt For For For 10 Elect Lucille Salhany Mgmt For For For 11 Elect G. Kennedy Thompson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2004 Stock Incentive Plan Mgmt For For For 14 Adopt Advisory Vote on Executive Compensation Mgmt For Against Against Honeywell International Inc. Ticker Security ID: Meeting Date Meeting Status HON CUSIP 438516106 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gordon Bethune Mgmt For For For 2 Elect Kevin Burke Mgmt For For For 3 Elect Jaime Chico Pardo Mgmt For For For 4 Elect David Cote Mgmt For For For 5 Elect D. Scott Davis Mgmt For For For 6 Elect Linnet Deily Mgmt For For For 7 Elect Lord Clive Hollick Mgmt For For For 8 Elect George Paz Mgmt For For For 9 Elect Bradley Sheares Mgmt For For For 10 Elect Michael Wright Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against Against For 15 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 16 Shareholder Proposal Regarding Human Rights ShrHldr Against Against For Illinois Tool Works Inc. Ticker Security ID: Meeting Date Meeting Status ITW CUSIP 452308109 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marvin Brailsford Mgmt For For For 2 Elect Susan Crown Mgmt For For For 3 Elect Don Davis, Jr. Mgmt For For For 4 Elect Robert McCormack Mgmt For For For 5 Elect Robert Morrison Mgmt For For For 6 Elect James Skinner Mgmt For For For 7 Elect David Smith, Jr. Mgmt For For For 8 Elect David Speer Mgmt For For For 9 Elect Pamela Strobel Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140100 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For For For 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP 459200101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect Cathleen Black Mgmt For For For 3 Elect WilliamBrody Mgmt For For For 4 Elect Kenneth Chenault Mgmt For For For 5 Elect Michael Eskew Mgmt For For For 6 Elect Shirley Jackson Mgmt For For For 7 Elect Andrew Liveris Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Taizo Nishimuro Mgmt For For For 10 Elect James Owens Mgmt For For For 11 Elect Samuel Palmisano Mgmt For For For 12 Elect Joan Spero Mgmt For For For 13 Elect Sidney Taurel Mgmt For For For 14 Elect Lorenzo Zambrano Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against Against For 17 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 18 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 19 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Michael Johns Mgmt For For For 4 Elect Susan Lindquist Mgmt For For For 5 Elect Anne Mulcahy Mgmt For For For 6 Elect Leo Mullin Mgmt For For For 7 Elect William Perez Mgmt For For For 8 Elect Charles Prince Mgmt For For For 9 Elect David Satcher Mgmt For For For 10 Elect William Weldon Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against Against For 13 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHldr Against Against For 15 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 16 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against Against For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against 18 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 19 Shareholder Proposal Regarding Report of Ratio Between CEO and Employee Pay ShrHldr Against Against For 20 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Kraft Foods Inc Ticker Security ID: Meeting Date Meeting Status KFT CUSIP 50075N104 01/14/2010 Unvoted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 A PROPOSAL TO APPROVE ISSUING UP TO , INCLUDING ANY ISSUANCE OF SHARES OF KRAFT FOODS CLASS A COMMON STOCK TO FINANCE THE PROPOSED ACQUISITION. Mgmt For N/A N/A 2 A PROPOSAL TO APPROVE ANY ADJOURNMENT OF THE SPECIAL MEETING, INCLUDING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF ITEM 1 IF THERE ARE NOT SUFFICIENT VOTES FOR ITEM 1. Mgmt For N/A N/A Kraft Foods Inc. Ticker Security ID: Meeting Date Meeting Status KFT CUSIP 50075N104 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ajaypal Banga Mgmt For For For 2 Elect Myra Hart Mgmt For For For 3 Elect Lois Juliber Mgmt For For For 4 Elect Mark Ketchum Mgmt For For For 5 Elect Richard Lerner Mgmt For For For 6 Elect Mackey McDonald Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Fedric Reynolds Mgmt For For For 9 Elect Irene Rosenfeld Mgmt For For For 10 Elect Jean-Francois van Boxmeer Mgmt For For For 11 Elect Deborah Wright Mgmt For For For 12 Elect Frank Zarb Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Lincoln National Corporation Ticker Security ID: Meeting Date Meeting Status LNC CUSIP 534187109 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Avery Mgmt For For For Elect William Cunningham Mgmt For For For Elect WilliamPayne Mgmt For For For Elect Patrick Pittard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For Lockheed Martin Corporation Ticker Security ID: Meeting Date Meeting Status LMT CUSIP 539830109 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect E. C. Aldridge, Jr. Mgmt For For For 2 Elect Nolan Archibald Mgmt For For For 3 Elect David Burritt Mgmt For For For 4 Elect James Ellis, Jr. Mgmt For For For 5 Elect Gwendolyn King Mgmt For For For 6 Elect James Loy Mgmt For For For 7 Elect Douglas McCorkindale Mgmt For For For 8 Elect Joseph Ralston Mgmt For For For 9 Elect James Schneider Mgmt For For For 10 Elect Anne Stevens Mgmt For For For 11 Elect Robert Stevens Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Space Weapons ShrHldr Against Against For Macy`s Inc Ticker Security ID: Meeting Date Meeting Status M CUSIP 55616P104 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Bollenbach Mgmt For For For Elect Deirdre Connelly Mgmt For For For Elect Meyer Feldberg Mgmt For For For Elect Sara Levinson Mgmt For For For Elect Terry Lundgren Mgmt For For For Elect Joseph Neubauer Mgmt For For For Elect Joseph Pichler Mgmt For For For Elect Joyce Roche Mgmt For For For Elect Craig Weatherup Mgmt For For For Elect Marna Whittington Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Vote Requirements Mgmt For For For 4 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against Against For Maxim Integrated Products, Inc. Ticker Security ID: Meeting Date Meeting Status MXIM CUSIP 57772K101 12/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tunc Doluca Mgmt For For For Elect B. Kipling Hagopian Mgmt For Withhold Against Elect James Bergman Mgmt For Withhold Against Elect Joseph Bronson Mgmt For For For Elect Robert Grady Mgmt For Withhold Against Elect William Watkins Mgmt For For For Elect A.R. Frank Wazzan Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Employee Stock Purchase Plan Mgmt For For For 4 Amendment to the 1996 Stock Incentive Plan Mgmt For Against Against 5 Executive Bonus Plan Mgmt For For For McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP 580135101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Walter Massey Mgmt For For For 2 Elect John Rogers, Jr. Mgmt For For For 3 Elect Roger Stone Mgmt For For For 4 Elect Miles White Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 7 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against 8 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHldr Against Against For 9 Shareholder Proposal Regarding Cage-Free Eggs ShrHldr Against Against For McGraw-Hill Companies, Inc. Ticker Security ID: Meeting Date Meeting Status MHP CUSIP 580645109 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Pedro Aspe Mgmt For For For 2 Elect Robert McGraw Mgmt For For For 3 Elect Hilda Ochoa-Brillembourg Mgmt For For For 4 Elect Edward Rust, Jr. Mgmt For For For 5 Repeal of Classified Board Mgmt For For For 6 Elimination of Supermajority Requirement Related to Classified Board Mgmt For For For 7 Elimination of Supermajority Requirement Regarding Mergers or Consolidations Mgmt For For For 8 Elimination of Supermajority Requirement Regarding Sale, Lease Exchange or other Disposition of all or Substantially all of the Company's Assets Outside the Ordinary Course of Business Mgmt For For For 9 Elimination of Supermajority Requirement Regarding Plan for the Exchange of Shares Mgmt For For For 10 Elimination of Supermajority Requirement Regarding Authorization of Dissolution Mgmt For For For 11 Elimination of the "Fair Price" Provision Mgmt For For For 12 Amendment to the 2002 Stock Incentive Plan Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against Against For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP 585055106 08/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Anderson Mgmt For For For Elect Victor Dzau Mgmt For For For Elect William Hawkins Mgmt For For For Elect Shirley Jackson Mgmt For For For Elect Denise O'Leary Mgmt For For For Elect Robert Pozen Mgmt For For For Elect Jean-Pierre Rosso Mgmt For For For Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Employees Stock Purchase Plan Mgmt For For For 4 Amendment to the 2008 Stock Award and Incentive Plan Mgmt For For For Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 58933Y105 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Brun Mgmt For For For 2 Elect Thomas Cech Mgmt For For For 3 Elect Richard Clark Mgmt For For For 4 Elect Thomas Glocer Mgmt For For For 5 Elect Steven Goldstone Mgmt For For For 6 Elect William Harrison, Jr. Mgmt For For For 7 Elect Harry Jacobson Mgmt For For For 8 Elect William Kelley Mgmt For For For 9 Elect C. Robert Kidder Mgmt For For For 10 Elect Rochelle Lazarus Mgmt For For For 11 Elect Carlos Represas Mgmt For For For 12 Elect Patricia Russo Mgmt For For For 13 Elect Thomas Shenk Mgmt For For For 14 Elect Anne Tatlock Mgmt For For For 15 Elect Craig Thompson Mgmt For For For 16 Elect Wendell Weeks Mgmt For For For 17 Elect Peter Wendell Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 2010 Incentive Stock Plan Mgmt For For For 20 2010 Non-Employee Directors Stock Option Plan Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Special Meeting Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Adoption of Principles for Health Care Reform ShrHldr Against Against For 14 Shareholder Proposal Regarding Charitable Contributions ShrHldr Against Against For Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP 61166W101 01/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank AtLee, III Mgmt For For For 2 Elect David Chicoine Mgmt For For For 3 Elect Arthur Harper Mgmt For For For 4 Elect Gwendolyn King Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2005 Long-Term Incentive Plan Mgmt For For For NOKIA OYJ Ticker Security ID: Meeting Date Meeting Status NOK1V CUSIP 654902204 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Board and Management Acts Mgmt For For For 4 Directors' Fees Mgmt For Against Against 5 Board Size Mgmt For For For Elect Lalita Gupte Mgmt For For For Elect Bengt Holmstrom Mgmt For For For Elect Henning Kagermann Mgmt For For For Elect Olli-Pekka Kallasvuo Mgmt For For For Elect Per Karlsson Mgmt For For For Elect Isabel Marey-Semper Mgmt For For For Elect Jorma Ollila Mgmt For For For Elect Marjorie Scardino Mgmt For For For Elect Risto Siilasmaa Mgmt For For For Elect Keijo Suila Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For For Northrop Grumman Corporation Ticker Security ID: Meeting Date Meeting Status NOC CUSIP 666807102 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Wesley Bush Mgmt For For For 2 Elect Lewis Coleman Mgmt For For For 3 Elect Thomas Fargo Mgmt For For For 4 Elect Victor Fazio Mgmt For For For 5 Elect Donald Felsinger Mgmt For For For 6 Elect Stephen Frank Mgmt For For For 7 Elect Bruce Gordon Mgmt For For For 8 Elect Madeleine Kleiner Mgmt For For For 9 Elect Karl Krapek Mgmt For For For 10 Elect Richard Myers Mgmt For For For 11 Elect Aulana Peters Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Certificate Regarding to the Right to Call a Special Meeting Mgmt For For For 15 Amendment Certificate of Northrop Grumman Systems Corporation Regarding the Deletion of Company Shareholder Approvals for Certain Transactions Mgmt For For For 16 Shareholder Proposal Regarding Reincorporation ShrHldr Against Against For Nucor Corporation Ticker Security ID: Meeting Date Meeting Status NUE CUSIP 670346105 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel DiMicco Mgmt For For For Elect James Hlavacek Mgmt For For For Elect John Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 2010 Stock Option and Award Plan Mgmt For For For 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against Against For 6 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP 674599105 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For Against Against 2 Elect John Chalsty Mgmt For Against Against 3 Elect Stephen Chazen Mgmt For For For 4 Elect Edward Djerejian Mgmt For For For 5 Elect John Feick Mgmt For For For 6 Elect Carlos Gutierrez Mgmt For For For 7 Elect Ray Irani Mgmt For For For 8 Elect Irvin Maloney Mgmt For For For 9 Elect Avedick Poladian Mgmt For Against Against 10 Elect Rodolfo Segovia Mgmt For Against Against 11 Elect Aziz Syriani Mgmt For For For 12 Elect Rosemary Tomich Mgmt For Against Against 13 Elect Walter Weisman Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Re-approval of Performance Goals under the 2005 Long-Term Incentive Plan Mgmt For Against Against 16 Advisory Vote on Executive Compensation Mgmt For Against Against 17 Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against Against For 18 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 20 Shareholder Proposal Regarding Report on Host Country Regulations ShrHldr Against Against For 21 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against Against For 22 Shareholder Proposal Regarding Security of Chemical Facilities ShrHldr Against Against For 23 Shareholder Proposal Regarding Compensation in the Event of a Change of Control ShrHldr Against Against For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berg Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Safra Catz Mgmt For For For Elect Bruce Chizen Mgmt For For For Elect George Conrades Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect Jeffrey Henley Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 2010 Executive Bonus Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 5 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 6 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Parker-Hannifin Corporation Ticker Security ID: Meeting Date Meeting Status PH CUSIP 701094104 10/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Kassling Mgmt For For For Elect Robert Kohlhepp Mgmt For For For Elect Giulio Mazzalupi Mgmt For For For Elect Klaus-Peter Mller Mgmt For For For Elect Joseph Scaminace Mgmt For For For Elect Wolfgang Schmitt Mgmt For For For Elect Markos Tambakeras Mgmt For For For Elect James Wainscott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Omnibus Stock Incentive Plan Mgmt For For For 4 Shareholder Proposal Regarding an Independent Board Chairman ShrHldr Against Against For Paychex, Inc. Ticker Security ID: Meeting Date Meeting Status PAYX CUSIP 704326107 10/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect B. Thomas Golisano Mgmt For For For 2 Elect David Flaschen Mgmt For For For 3 Elect Grant Inman Mgmt For For For 4 Elect Pamela Joseph Mgmt For For For 5 Elect Jonathan Judge Mgmt For For For 6 Elect Joseph Tucci Mgmt For For For 7 Elect Joseph Velli Mgmt For For For 8 Ratification of Auditor Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For For For 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2007 Long-Term Incentive Plan Mgmt For Against Against 15 Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr Against Against For 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 17 Shareholder Proposal Regarding Report on Public Policy Issues ShrHldr Against Against For Petroleo Brasileiro S.A. - Petrobras Ticker Security ID: Meeting Date Meeting Status PETR3 CUSIP 71654V101 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Capital Expenditure Budget Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Election of Directors Mgmt For For For 5 Election of Chairperson of the Board of Directors Mgmt For For For 6 Election of Supervisory Council Mgmt For For For 7 Remuneration Policy Mgmt For Abstain Against 8 Capitalization of Reserves Mgmt For For For 9 Waiver of Preemptive Rights to Effect Merger between Braskem and Quattor Mgmt For For For PETROLEO BRASILEIRO SA - PETROBRAS Ticker Security ID: Meeting Date Meeting Status PBRA CUSIP 71654V101 06/22/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Preferred Shares Mgmt For Abstain Against Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect Robert Burt Mgmt For For For 5 Elect W. Don Cornwell Mgmt For For For 6 Elect Frances Fergusson Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Constance Horner Mgmt For For For 9 Elect James Kilts Mgmt For For For 10 Elect Jeffrey Kindler Mgmt For For For 11 Elect George Lorch Mgmt For For For 12 Elect John Mascotte Mgmt For For For 13 Elect Suzanne Nora Johnson Mgmt For For For 14 Elect Stephen Sanger Mgmt For For For 15 Elect William Steere, Jr. Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Compensation Mgmt For Abstain Against 18 Amendment to Bylaws Regarding the Right to Call a Special Meeting Mgmt For For For 19 Shareholder Proposal Regarding Stock Option Policy ShrHldr Against Against For PG&E Corporation Ticker Security ID: Meeting Date Meeting Status PCG CUSIP 69331C108 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Andrews Mgmt For For For 2 Elect Lewis Chew Mgmt For For For 3 Elect C. Lee Cox Mgmt For For For 4 Elect Peter Darbee Mgmt For For For 5 Elect Maryellen Herringer Mgmt For For For 6 Elect RogerKimmel Mgmt For For For 7 Elect Richard Meserve Mgmt For For For 8 Elect Forrest Miller Mgmt For For For 9 Elect Rosendo Parra Mgmt For For For 10 Elect Barbara Rambo Mgmt For For For 11 Elect Barry Williams Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Amendment to the 2006 Long-Term Incentive Plan Mgmt For For For 15 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 16 Shareholder Proposal Regarding Key Committee Membership ShrHldr Against Against For 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP 718172109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Jennifer Li Mgmt For For For 6 Elect Graham Mackay Mgmt For For For 7 Elect Sergio Marchionne Mgmt For For For 8 Elect Lucio Noto Mgmt For For For 9 Elect Carlos Slim Helu Mgmt For For For 10 Elect Stephen Wolf Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Food Insecurity and Tobacco Use ShrHldr Against Against For 13 Shareholder Proposal Regarding Human Rights Protocols ShrHldr Against Against For Pitney Bowes Inc. Ticker Security ID: Meeting Date Meeting Status PBI CUSIP 724479100 05/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Linda Alvarado Mgmt For For For 2 Elect Ernie Green Mgmt For For For 3 Elect John McFarlane Mgmt For For For 4 Elect Eduardo Menasce Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to Declassify the Board Mgmt For For For 7 Shareholder Proposal Regarding Simple Majority Vote ShrHldr For For For Potash Corp. of Saskatchewan Inc. Ticker Security ID: Meeting Date Meeting Status POT CUSIP 73755L107 05/06/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Christopher Burley Mgmt For For For Elect William Doyle Mgmt For For For Elect John Estey Mgmt For For For Elect Charles Hoffman Mgmt For For For Elect Dallas Howe Mgmt For For For Elect Alice Laberge Mgmt For For For Elect Keith Martell Mgmt For For For Elect Jeffrey McCaig Mgmt For For For Elect Mary Mogford Mgmt For For For Elect Paul Schoenhals Mgmt For For For Elect E. Robert Stromberg Mgmt For For For Elect Elena Viyella de Paliza Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 2010 Performance Option Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For Praxair, Inc. Ticker Security ID: Meeting Date Meeting Status PX CUSIP 74005P104 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Angel Mgmt For For For Elect NanceDicciani Mgmt For For For Elect Edward Galante Mgmt For For For Elect Claire Gargalli Mgmt For For For Elect Ira Hall Mgmt For For For Elect Raymond LeBoeuf Mgmt For For For Elect Larry McVay Mgmt For For For Elect Wayne Smith Mgmt For For For Elect Robert Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP 747525103 03/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Stephen Bennett Mgmt For For For Elect Donald Cruickshank Mgmt For For For Elect Raymond Dittamore Mgmt For For For Elect Thomas Horton Mgmt For For For Elect Irwin Jacobs Mgmt For For For Elect Paul Jacobs Mgmt For For For Elect Robert Kahn Mgmt For For For Elect Sherry Lansing Mgmt For For For Elect Duane Nelles Mgmt For For For Elect Brent Scowcroft Mgmt For For For Elect Marc Stern Mgmt For For For 2 Amendment to the 2006 Long-Term Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Royal Dutch Shell plc Ticker Security ID: Meeting Date Meeting Status RDSB CUSIP 780259107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Charles Holliday, Jr. Mgmt For For For 4 Elect Josef Ackermann Mgmt For For For 5 Elect Malcolm Brinded Mgmt For For For 6 Elect Simon Henry Mgmt For For For 7 Elect Lord Kerr of Kinlochard Mgmt For For For 8 Elect Wim Kok Mgmt For For For 9 Elect Nick Land Mgmt For For For 10 Elect Christine Morin-Postel Mgmt For For For 11 Elect Jorma Ollila Mgmt For For For 12 Elect Jeroen van der Veer Mgmt For For For 13 Elect Peter Voser Mgmt For For For 14 Elect Hans Wijers Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Authority to Set Auditor's Fees Mgmt For For For 17 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 18 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Scrip Dividend Mgmt For For For 21 Authorisation of Political Donations Mgmt For For For 22 Adoption of New Articles Mgmt For For For 23 Shareholder Proposal Regarding Report on Oil Sands Projects Mgmt Against Against For Schlumberger N.V. (Schlumberger Limited) Ticker Security ID: Meeting Date Meeting Status SLB CUSIP 806857108 04/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philippe Camus Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Andrew Gould Mgmt For For For Elect Tony Isaac Mgmt For For For Elect Nikolay Kudryavtsev Mgmt For For For Elect Adrian Lajous Mgmt For For For Elect Michael Marks Mgmt For For For Elect LeoReif Mgmt For For For Elect Tore Sandvold Mgmt For For For Elect Henri Seydoux Mgmt For For For Elect Peter Currie Mgmt For For For Elect K.V. Kamath Mgmt For For For 2 Approval of Financial Statements and Dividends Mgmt For For For 3 2010 Stock Incentive Plan Mgmt For For For 4 Amendment to the Discounted Stock Purchase Plan Mgmt For For For 5 Appointment of Auditor Mgmt For For For Sigma-Aldrich Corporation Ticker Security ID: Meeting Date Meeting Status SIAL CUSIP 826552101 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Rebecca Bergman Mgmt For For For 2 Elect George Church Mgmt For For For 3 Elect David Harvey Mgmt For For For 4 Elect W. Lee McCollum Mgmt For For For 5 Elect Jai Nagarkatti Mgmt For For For 6 Elect Avi Nash Mgmt For For For 7 Elect Steven Paul Mgmt For For For 8 Elect J. Pedro Reinhard Mgmt For For For 9 Elect D. Dean Spatz Mgmt For For For 10 Elect Barrett Toan Mgmt For For For 11 Amendment to the Cash Bonus Plan Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against Stryker Corporation Ticker Security ID: Meeting Date Meeting Status SYK CUSIP 863667101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Cox, Jr. Mgmt For For For Elect Srikant Datar Mgmt For For For Elect Donald Engelman Mgmt For For For Elect Louis Francesconi Mgmt For For For Elect Howard Lance Mgmt For For For Elect Stephen MacMillan Mgmt For For For Elect William Parfet Mgmt For For For Elect Ronda Stryker Mgmt For For For 2 Ratification of Auditor Mgmt For For For SunTrust Banks, Inc. Ticker Security ID: Meeting Date Meeting Status STI CUSIP 867914103 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Beall, II Mgmt For For For 2 Elect Alston Correll Mgmt For For For 3 Elect Jeffrey Crowe Mgmt For For For 4 Elect Patricia Frist Mgmt For For For 5 Elect Blake Garrett Mgmt For For For 6 Elect David Hughes Mgmt For For For 7 Elect M. Douglas Ivester Mgmt For For For 8 Elect J. Hicks Lanier Mgmt For For For 9 Elect William Linnenbringer Mgmt For For For 10 Elect G. Gilmer Minor, III Mgmt For For For 11 Elect Larry Prince Mgmt For For For 12 Elect Frank Royal Mgmt For For For 13 Elect Thomas Watjen Mgmt For For For 14 Elect James Wells III Mgmt For For For 15 Elect Karen Williams Mgmt For For For 16 Elect Phail Wynn, Jr. Mgmt For For For 17 Amendment to the Management Incentive Plan Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 Advisory Vote on Executive Compensation Mgmt For Against Against 20 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect David Boren Mgmt For For For 3 Elect Daniel Carp Mgmt For For For 4 Elect Carrie Cox Mgmt For For For 5 Elect David Goode Mgmt For For For 6 Elect Stephen MacMillan Mgmt For For For 7 Elect Pamela Patsley Mgmt For For For 8 Elect Wayne Sanders Mgmt For For For 9 Elect Ruth Simmons Mgmt For For For 10 Elect Richard Templeton Mgmt For For For 11 Elect Christine Whitman Mgmt For For For 12 Ratification of Auditor Mgmt For For For The Allstate Corporation Ticker Security ID: Meeting Date Meeting Status ALL CUSIP 020002101 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect W. James Farrell Mgmt For For For 4 Elect Jack Greenberg Mgmt For For For 5 Elect Ronald LeMay Mgmt For For For 6 Elect Andrea Redmond Mgmt For For For 7 Elect H. John Riley, Jr. Mgmt For For For 8 Elect Joshua Smith Mgmt For For For 9 Elect Judith Sprieser Mgmt For For For 10 Elect Mary Taylor Mgmt For For For 11 Elect Thomas Wilson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 14 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against 15 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 16 Shareholder Proposal Regarding Report on Ratio Between Executive and Employee Pay ShrHldr Against Against For 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For The Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP 097023105 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Biggs Mgmt For For For 2 Elect John Bryson Mgmt For For For 3 Elect David Calhoun Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Linda Cook Mgmt For For For 6 Elect William Daley Mgmt For For For 7 Elect Kenneth Duberstein Mgmt For For For 8 Elect Edmund Giambastiani, Jr. Mgmt For For For 9 Elect John McDonnell Mgmt For For For 10 Elect W. James McNerney, Jr. Mgmt For For For 11 Elect Susan Schwab Mgmt For For For 12 Elect Mike Zafirovski Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Military Contracts/Sales ShrHldr Against Against For 15 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 17 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 18 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For The Chubb Corporation Ticker Security ID: Meeting Date Meeting Status CB CUSIP 171232101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Zoe Baird Mgmt For For For 2 Elect Sheila Burke Mgmt For For For 3 Elect James Cash, Jr. Mgmt For For For 4 Elect John Finnegan Mgmt For For For 5 Elect Martin McGuinn Mgmt For For For 6 Elect Lawrence Small Mgmt For For For 7 Elect Jess Soderberg Mgmt For For For 8 Elect Daniel Somers Mgmt For For For 9 Elect Karen Williams Mgmt For For For 10 Elect James Zimmerman Mgmt For For For 11 Elect Alfred Zollar Mgmt For For For 12 Ratification of Auditor Mgmt For For For The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For For For 2 Elect Ronald Allen Mgmt For For For 3 Elect Cathleen Black Mgmt For For For 4 Elect Barry Diller Mgmt For For For 5 Elect Alexis Herman Mgmt For For For 6 Elect Muhtar Kent Mgmt For For For 7 Elect Donald Keough Mgmt For For For 8 Elect Maria Lagomasino Mgmt For For For 9 Elect Donald McHenry Mgmt For For For 10 Elect Sam Nunn Mgmt For For For 11 Elect James Robinson III Mgmt For For For 12 Elect Peter Ueberroth Mgmt For For For 13 Elect Jacob Wallenberg Mgmt For For For 14 Elect James Williams Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 17 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 18 Shareholder Proposal Regarding Performance Based Restricted Equity Compensation ShrHldr Against Against For 19 Shareholder Proposal Regarding Report on Bisphenol-A ShrHldr Against Against For The Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP 260543103 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect John Hess Mgmt For For For 7 Elect Andrew Liveris Mgmt For For For 8 Elect Paul Polman Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect James Ringler Mgmt For For For 11 Elect Ruth Shaw Mgmt For For For 12 Elect Paul Stern Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Certificate of Incorporation Regarding the Right to Call Special Meetings Mgmt For For For 15 Shareholder Proposal Regarding Environmental Remediation in the Midland Area ShrHldr Against Against For 16 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 17 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For The Estee Lauder Companies Inc. Ticker Security ID: Meeting Date Meeting Status EL CUSIP 518439104 11/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rose Marie Bravo Mgmt For For For Elect Paul Fribourg Mgmt For For For Elect Mellody Hobson Mgmt For For For Elect Irvine Hockaday, Jr. Mgmt For For For Elect Barry Sternlicht Mgmt For For For 2 Ratification of Auditor Mgmt For For For The Hershey Company Ticker Security ID: Meeting Date Meeting Status HSY CUSIP 427866108 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Pamela Arway Mgmt For For For Elect Robert Cavanaugh Mgmt For For For Elect Charles Davis Mgmt For For For Elect James Nevels Mgmt For For For Elect Thomas Ridge Mgmt For For For Elect David Shedlarz Mgmt For For For Elect David West Mgmt For For For Elect LeRoyZimmerman Mgmt For For For 2 Ratification of Auditor Mgmt For For For The Home Depot, Inc. Ticker Security ID: Meeting Date Meeting Status HD CUSIP 437076102 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect David Batchelder Mgmt For For For 3 Elect Francis Blake Mgmt For For For 4 Elect Ari Bousbib Mgmt For For For 5 Elect Gregory Brenneman Mgmt For For For 6 Elect Albert Carey Mgmt For For For 7 Elect Armando Codina Mgmt For For For 8 Elect Bonnie Hill Mgmt For For For 9 Elect Karen Katen Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Approval of Material Terms of Performance Goals Under the 2005 Omnibus Stock Incentive Plan Mgmt For For For 12 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 13 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against Against For 16 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 17 Shareholder Proposal Regarding Employment Diversity Report ShrHldr Against Against For 18 Shareholder Proposal Regarding Reincorporation ShrHldr Against Against For The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kenneth Chenault Mgmt For For For 2 Elect Scott Cook Mgmt For For For 3 Elect Rajat Gupta Mgmt For For For 4 Elect Alan Lafley Mgmt For For For 5 Elect Charles Lee Mgmt For For For 6 Elect Lynn Martin Mgmt For For For 7 Elect Robert McDonald Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Johnathan Rodgers Mgmt For For For 10 Elect Ralph Snyderman Mgmt For For For 11 Elect Mary Agnes Wilderotter Mgmt For For For 12 Elect Patricia Woertz Mgmt For For For 13 Elect Ernesto Zedillo Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendments to Code of Regulations Mgmt For For For 16 2009 Stock and Incentive Compensation Plan Mgmt For For For 17 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 18 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For The Southern Company Ticker Security ID: Meeting Date Meeting Status SO CUSIP 842587107 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Juanita Baranco Mgmt For For For Elect Jon Boscia Mgmt For For For Elect Henry Clark III Mgmt For For For Elect H. William Habermeyer, Jr. Mgmt For For For Elect Veronica Hagen Mgmt For For For Elect Warren Hood, Jr. Mgmt For For For Elect Donald James Mgmt For For For Elect J. Neal Purcell Mgmt For For For Elect David Ratcliffe Mgmt For For For Elect William Smith, Jr. Mgmt For For For Elect Larry Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For 4 Elimination of Cumulative Voting Mgmt For For For 5 Increase of Authorized Common Stock Mgmt For For For 6 Shareholder Proposal Regarding Greenhouse Gas Emissions Goals ShrHldr Against Against For 7 Shareholder Proposal Regarding Report on Coal Combustion Waste ShrHldr Against Against For The Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP 254687106 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Arnold Mgmt For For For 2 Elect John Bryson Mgmt For For For 3 Elect John Chen Mgmt For For For 4 Elect Judith Estrin Mgmt For For For 5 Elect Robert Iger Mgmt For For For 6 Elect Steven Jobs Mgmt For For For 7 Elect Fred Langhammer Mgmt For Abstain Against 8 Elect Aylwin Lewis Mgmt For For For 9 Elect Monica Lozano Mgmt For For For 10 Elect Robert Matschullat Mgmt For For For 11 Elect John Pepper, Jr. Mgmt For For For 12 Elect Sheryl Sandberg Mgmt For For For 13 Elect Orin Smith Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2005 Stock Incentive Plan Mgmt For Against Against 16 Amendment to Supermajority Requirement Regarding Interested Person Transactions Mgmt For For For 17 Elimination of Supermajority Requirement for Bylaw Amendments Mgmt For For For 18 Amendment to the Certificate of Incorporation Regarding Tracking Stock Provisions Mgmt For For For 19 Amendment to the Certificate of Incorporation Regarding Classified Board Transition Provisions Mgmt For For For 20 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 21 Shareholder Proposal Regarding Ex-Gay Non-Discrimination Policy ShrHldr Against Against For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP 887317303 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For For For 2 Elect William Barr Mgmt For For For 3 Elect Jeffrey Bewkes Mgmt For For For 4 Elect Stephen Bollenbach Mgmt For For For 5 Elect Frank Caufield Mgmt For For For 6 Elect Robert Clark Mgmt For For For 7 Elect Mathias Dopfner Mgmt For For For 8 Elect Jessica Einhorn Mgmt For For For 9 Elect Fred Hassan Mgmt For For For 10 Elect Michael Miles Mgmt For For For 11 Elect Kenneth Novack Mgmt For For For 12 Elect Deborah Wright Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2010 Stock Incentive Plan Mgmt For For For 15 Amendment to the Bylaws Regarding the Right to Call a Special Meeting Mgmt For For For 16 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against 17 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For TOTAL SA Ticker Security ID: Meeting Date Meeting Status FP CUSIP 89151E109 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Consolidated Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Related Party Transactions Mgmt For For For 5 Retirement Indemnity, Supplementary Pension Plan and Severance Package for Christophe de Margerie Mgmt For For For 6 Authority to Repurchase Shares Mgmt For For For 7 Elect Thierry Desmarest Mgmt For For For 8 Elect Thierry de Rudder Mgmt For For For 9 Elect Gunnar Brock Mgmt For For For 10 Appointment of Auditor (Ernst & Young Audit) Mgmt For For For 11 Appointment of Auditor (KPMG Audit) Mgmt For For For 12 Replacement of Alternate Auditor Mgmt For For For 13 Replacement of Alternate Auditor Mgmt For For For 14 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Increase Capital Through Capitalizations; Authority to Issue Debt Instruments Mgmt For Against Against 15 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt For Against Against 16 Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For Against Against 17 Authority to Issue Shares and/Convertible Securities Under Employee Savings Plan Mgmt For For For 18 Authority to Grant Stock Options Mgmt For For For 19 Shareholder Proposal Regarding Collective Investment Funds Mgmt Against Against For 20 Elect Claude Clement Mgmt N/A For N/A Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP H8817H100 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Articlesto Change Place of Incorportation Mgmt For For For 5 Renewal of Share Capital Mgmt For Against Against 6 Amendment to Par Value Mgmt For For For 7 Amendments to Articles to Comply with The Swiss Federal Act on Intermediated Securities ("FISA") Mgmt For For For 8 Elect Steven Newman Mgmt For For For 9 Elect Thomas Cason Mgmt For For For 10 Elect Robert Sprague Mgmt For For For 11 Elect J. Michael Talbert Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Appointment of Auditor Mgmt For For For Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP H8817H100 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Articlesto Change Place of Incorportation Mgmt For For For 5 Renewal of Share Capital Mgmt For Against Against 6 Amendment to Par Value Mgmt For For For 7 Amendments to Articles to Comply with The Swiss Federal Act on Intermediated Securities ("FISA") Mgmt For For For 8 Elect Steven Newman Mgmt For For For 9 Elect Thomas Cason Mgmt For For For 10 Elect Robert Sprague Mgmt For For For 11 Elect J. Michael Talbert Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Appointment of Auditor Mgmt For For For Tyco Electronics Limited Ticker Security ID: Meeting Date Meeting Status TEL CUSIP H8912P106 10/08/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Dividend in the Form of a Reduction of Par Value Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Tyco Electronics Ltd. Ticker Security ID: Meeting Date Meeting Status TEL CUSIP H8912P106 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Pierre Brondeau Mgmt For For For 2 Elect Ram Charan Mgmt For For For 3 Elect Juergen Gromer Mgmt For For For 4 Elect Robert Hernandez Mgmt For For For 5 Elect Thomas Lynch Mgmt For For For 6 Elect Daniel Phelan Mgmt For For For 7 Elect Frederic Poses Mgmt For For For 8 Elect Lawrence Smith Mgmt For For For 9 Elect Paula Sneed Mgmt For For For 10 Elect David Steiner Mgmt For For For 11 Elect John Van Scoter Mgmt For For For 12 2009 Annual Report Mgmt For For For 13 Statutory Financial Statements Mgmt For For For 14 Consolidated Financial Statements Mgmt For For For 15 Dividend Payment / Reduction of Par Value Mgmt For For For 16 Release Board of Directors and Executive Officers Mgmt For Against Against 17 Amendment to the 2007 Stock and Incentive Plan Mgmt For For For 18 Deloitte & Touche LLP Mgmt For For For 19 Deloitte AG, Zurich Mgmt For For For 20 PricewaterhouseCoopers AG, Zurich Mgmt For For For 21 Right to Adjourn Meeting Mgmt For For For Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP H89128104 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For Against Against Elect Edward Breen Mgmt For For For Elect Michael Daniels Mgmt For For For Elect Timothy Donahue Mgmt For For For Elect Brian Duperreault Mgmt For For For Elect Bruce Gordon Mgmt For For For Elect Rajiv Gupta Mgmt For For For Elect John Krol Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect William Stavropoulos Mgmt For For For Elect Sandra Wijnberg Mgmt For For For Elect R. David Yost Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Appointment of Special Auditor Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Special Dividend/Reduction in Par Value Mgmt For For For 9 Adoption of Plurality Vote in Contested Elections Mgmt For For For 10 Transaction of Other Business Mgmt For Abstain Against U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 902973304 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Richard Davis Mgmt For For For 6 Elect Joel Johnson Mgmt For For For 7 Elect Olivia Kirtley Mgmt For For For 8 Elect Jerry Levin Mgmt For For For 9 Elect David O'Maley Mgmt For For For 10 Elect O'Dell Owens Mgmt For For For 11 Elect Richard Reiten Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2007 Stock Incentive Plan Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For UNILEVER N.V. Ticker Security ID: Meeting Date Meeting Status UNA CUSIP 904784709 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 2 Ratification of Executive Directors' Acts Mgmt For For For 3 Ratification of Non-Executive Directors' Acts Mgmt For For For 4 Elect Paul Polman Mgmt For For For 5 Elect Jean-Marc Huet Mgmt For For For 6 Elect Louise Fresco Mgmt For For For 7 Elect Ann Fudge Mgmt For For For 8 Elect Charles Golden Mgmt For For For 9 Elect Byron Grote Mgmt For For For 10 Elect Hixonia Nyasulu Mgmt For For For 11 Elect Kees Storm Mgmt For For For 12 Elect Michael Treschow Mgmt For For For 13 Elect Jeroen van der Veer Mgmt For For For 14 Elect Paul Walsh Mgmt For For For 15 Elect Sir Malcolm Rifkind Mgmt For For For 16 Management Co-Investment Plan Mgmt For For For 17 Amendment to the Compensation Policy Regarding the Annual Bonus Mgmt For For For 18 Amendment to the Compensation Policy Regarding the Long-Term Incentive Arrangements Mgmt For For For 19 Authority to Cancel Shares; Amendment to Articles Mgmt For For For 20 Authority to Repurchase Cumulative Preference Shares Mgmt For For For 21 Authority to Repurchase Shares Mgmt For For For 22 Authority to Cancel Shares Mgmt For For For 23 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 24 Appointment of Auditor Mgmt For For For Union Pacific Corporation Ticker Security ID: Meeting Date Meeting Status UNP CUSIP 907818108 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andrew Card, Jr. Mgmt For For For 2 Elect Erroll Davis, Jr. Mgmt For For For 3 Elect Thomas Donohue Mgmt For For For 4 Elect Archie Dunham Mgmt For For For 5 Elect Judith Richards Hope Mgmt For For For 6 Elect Charles Krulak Mgmt For For For 7 Elect Michael McCarthy Mgmt For For For 8 Elect Michael McConnell Mgmt For For For 9 Elect Thomas McLarty III Mgmt For For For 10 Elect Steven Rogel Mgmt For For For 11 Elect Jose Villarreal Mgmt For For For 12 Elect James Young Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 15 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP 911312106 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect F. Duane Ackerman Mgmt For For For Elect Michael Burns Mgmt For For For Elect D. Scott Davis Mgmt For For For Elect Stuart Eizenstat Mgmt For For For Elect MichaelEskew Mgmt For For For Elect William Johnson Mgmt For For For Elect Ann Livermore Mgmt For For For Elect Rudy Markham Mgmt For For For Elect John Thompson Mgmt For For For Elect Carol Tome Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For United Technologies Corporation Ticker Security ID: Meeting Date Meeting Status UTX CUSIP 913017109 04/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Carlos Gutierrez Mgmt For For For Elect Edward Kangas Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect Andre Villeneuve Mgmt For For For Elect Christine Whitman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP 91324P102 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For For For 2 Elect Richard Burke Mgmt For For For 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Douglas Leatherdale Mgmt For For For 7 Elect Glenn Renwick Mgmt For For For 8 Elect Kenneth Shine Mgmt For For For 9 Elect Gail Wilensky Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding Lobbying Contributions and Expenditure Report ShrHldr Against Against For 12 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP 92343V104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrion Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect Rodney Slater Mgmt For For For 12 Elect John Snow Mgmt For For For 13 Elect John Stafford Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Shareholder Proposal Regarding Stock Option Policy ShrHldr Against Against For 17 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 18 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHldr Against Against For 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 20 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against Against For 21 Shareholder Proposal Regarding the Approval of Survivor Benefits (Golden Coffins) ShrHldr Against Against For 22 Shareholder Proposal Regarding Retention of Shares after Retirement ShrHldr Against Against For Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G93882135 07/28/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect John R.H. Bond Mgmt For For For 3 Elect John Buchanan Mgmt For For For 4 Re-elect Mr. Vittorio Colao as a Director Mgmt For For For 5 Elect MichelCombes Mgmt For For For 6 Elect Andy Halford Mgmt For For For 7 Elect Alan Jebson Mgmt For For For 8 Elect Samuel Jonah Mgmt For For For 9 Elect Nick Land Mgmt For For For 10 Elect Anne Lauvergeon Mgmt For For For 11 Elect Simon Murray Mgmt For For For 12 Elect Steve Pusey Mgmt For For For 13 Elect Luc Vandevelde Mgmt For For For 14 Elect Anthony Watson Mgmt For For For 15 Elect Philip Yea Mgmt For For For 16 Allocation of Profits/Dividends Mgmt For For For 17 Directors' Remuneration Report Mgmt For For For 18 Appointment of Auditor Mgmt For For For 19 Authority to Set Auditor's Fees Mgmt For For For 20 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 21 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 22 Authorize the Company s purchase of its own shares [Section 166, Companies Act 1985] Mgmt For For For 23 Amendment to Articles Regarding Dividend Payments Mgmt For For For 24 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 25 Non-Voting Meeting Note N/A N/A N/A N/A Wal Mart Stores Inc Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For For For 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2005 Stock Incentive Plan, Renamed the 2010 Stock Incentive Plan Mgmt For For For 18 ASDA Limited Sharesave Plan 2000 Mgmt For For For 19 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 20 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 21 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For 22 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 23 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHldr Against Against For 24 Shareholder Proposal Regarding Lobbying Priorities Report ShrHldr Against Against For Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For For For 2 Elect John Chen Mgmt For For For 3 Elect Lloyd Dean Mgmt For For For 4 Elect Susan Engel Mgmt For For For 5 Elect Enrique Hernandez, Jr. Mgmt For For For 6 Elect Donald James Mgmt For For For 7 Elect Richard McCormick Mgmt For For For 8 Elect Mackey McDonald Mgmt For For For 9 Elect Cynthia Milligan Mgmt For For For 10 Elect Nicholas Moore Mgmt For For For 11 Elect Philip Quigley Mgmt For For For 12 Elect Judith Runstad Mgmt For For For 13 Elect Stephen Sanger Mgmt For For For 14 Elect Robert Steel Mgmt For For For 15 Elect John Stumpf Mgmt For For For 16 Elect Susan Swenson Mgmt For For For 17 Advisory Vote on Executive Compensation Mgmt For For For 18 Increase of Authorized Common Stock Mgmt For For For 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against Against For 21 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 22 Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr Against Against For 23 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For Weyerhaeuser Company Ticker Security ID: Meeting Date Meeting Status WY CUSIP 962166104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Sinkfield Mgmt For For For 2 Elect D. Michael Steuert Mgmt For For For 3 Elect Kim Williams Mgmt For For For 4 Repeal of Classified Board and Removal of Supermajority Voting Provisions Mgmt For For For 5 Issuance of Common Stock Mgmt For For For 6 Increase Authorized Shares Mgmt For For For 7 Amendment to the Articles to Impose Ownership and Transfer Restrictions Mgmt For For For 8 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 9 Shareholder Proposal Regarding Sustainable Forestry ShrHldr Against Against For 10 Ratification of Auditor Mgmt For For For XL Capital Ltd. Ticker Security ID: Meeting Date Meeting Status XL CUSIP 98372PAJ7 04/30/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from Cayman Islands to Ireland Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Yahoo Inc Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP 984332106 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect Roy Bostock Mgmt For For For 3 Elect Patti Hart Mgmt For For For 4 Elect Eric Hippeau Mgmt For For For 5 Elect SusanJames Mgmt For For For 6 Elect Vyomesh Joshi Mgmt For For For 7 Elect Arthur Kern Mgmt For For For 8 Elect Brad Smith Mgmt For For For 9 Elect Gary Wilson Mgmt For For For 10 Elect Jerry Yang Mgmt For For For 11 Amendment to the 1996 Directors' Stock Plan Mgmt For Against Against 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For Zimmer Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status ZMH CUSIP 98956P102 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Besty Bernard Mgmt For For For 2 Elect Marc Casper Mgmt For For For 3 Elect David Dvorak Mgmt For For For 4 Elect Larry Glasscock Mgmt For For For 5 Elect Robert Hagemann Mgmt For For For 6 Elect Arthur Higgins Mgmt For For For 7 Elect John McGoldrick Mgmt For For For 8 Elect Cecil Pickett Mgmt For For For 9 Ratification of Auditor Mgmt For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN BALANCED FUND (Registrant) By /s/ Robert G. O'Donnell Robert G. O'Donnell, Vice Chairman and Principal Executive Officer Date: August 26, 2010
